

Exhibit 10.1
ASSOCIATE RETENTION AGREEMENT
THIS ASSOCIATE RETENTION AGREEMENT (“Agreement”), dated as of March 30, 2012 to
be effective on June 1, 2012 (the “Effective Date”), is by and between George
Schweitzer an individual (“Associate”), and Red Lion Hotels Corporation, a
Washington corporation (the “Company”).
BACKGROUND
It is expected that the Company may from time to time consider the possibility
of an acquisition by another company or other change of control transaction, and
has retained an investment advisor regarding such circumstances. The Company
recognizes that such consideration can be a distraction to the Associate and can
cause the Associate to consider alternative employment opportunities. The
Company has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of the Associate, notwithstanding the possibility or occurrence of a
Change of Control (as defined below) of the Company.
The Board of Directors (“Board”) further believes it is in the best interests of
the Company and its stockholders to provide the Associate with an incentive to
continue his or her employment and to motivate the Associate to maximize the
value of the Company upon a Change of Control for the benefit of its
stockholders.
AGREEMENT
In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of Associate by the Company, the parties agree as
follows:
ARTICLE I – CONTINUATION OF SEVERANCE POLICY
Section 1.01    Severance. In the event of a Change of Control (as defined
below), Associate shall be entitled to receive a severance payment in the amount
of TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) provided that Associate
meets the eligibility requirements set forth in Section 1.02 below
(“Severance”).
Section 1.02. Severance Eligibility. Associate shall be eligible to receive
Severance if within THREE HUNDRED SIXTY FIVE (365) days following a Change of
Control (i) Associate’s position is eliminated, (ii) Associate is terminated
without Cause, or (iii) Associate resigns for Good Reason, and Associate signs
and does not revoke a standard Separation and Release Agreement.
Section 1.03. Definitions. For purposes of this Agreement, the term “Cause”
shall mean (a) a conviction (including pleading nolo contendere or no contest)
of any felony; (b) willful



--------------------------------------------------------------------------------



mismanagement of the business of the Company; (c) misappropriation of funds or
property of the Company; (d) any act of dishonesty, fraud, or misrepresentation
that relates to the Company’s business or that results in a conviction
(including pleading nolo contendere or no contest) of any felony or misdemeanor;
(e) any breach by Associate of this Agreement; or (f) any failure by Associate
to follow the requirements of the Company’s Associate Handbook that results in
Company discipline of Associate.
The term “Good Reason” shall mean the occurrence of one or more of the following
events: (a) a material reduction in Associate’s base compensation defined as a
reduction equal to or greater than ten percent (10%) of Associate’s base cash
compensation, or (b) relocation of Associate’s primary workplace by more than
thirty (30) miles.
The term “Change of Control” shall mean (i) a merger, consolidation,
reorganization or other extraordinary transaction that results in the
stockholders of the Company immediately prior to the completion of that
transaction owning less than 50% of the combined voting power of the capital
stock of the surviving company immediately following such completion; (ii) the
majority of the Company’s Board consists of individuals other than “Incumbent
Directors”, which shall mean the members of the Board as of the date of this
Agreement and any other persons becoming directors subsequent to the date of
this Agreement whose election or nomination for election was supported by a
majority of the directors who then comprised the Incumbent Directors; (iii) the
Company adopts of plan of liquidation providing for distribution of all or
substantially all of the assets of the Company on a consolidation basis; or (iv)
the Company sells all or substantially all of its assets on a consolidated basis
in a single transaction or series of transactions.
ARTICLE II – RESTRICTED STOCK UNITS AND STOCK OPTIONS
Section 2.01    Restricted Stock Units and Stock Options. During Associate’s
employment with the Company, Associate has been granted as a retention incentive
certain restricted stock units and stock options. All unvested restricted stock
units and any unvested stock options with a strike price less than 110% of the
Company stock price on the day prior to the Change of Control shall be subject
to accelerated vesting upon a Change of Control if the Change of Control results
in either (i) ownership of the Company by a non-publicly traded entity such that
the stock is no longer liquid or (ii) ownership of the Company by a publicly
traded entity that has not agreed as part of any purchase and sale agreement to
continue the Associate’s unvested restricted stock units and stock options in
substantially the same form as existed immediately prior to the Change of
Control.
ARTICLE III– MISCELLANEOUS
Section 3.01    Term of Agreement. This Agreement shall be effective until
December 31, 2013; provided, however, that if the Associate is terminated by the
Company for Cause or voluntarily terminates his or her employment with the
Company at any time prior to a Change of Control, this Agreement shall expire on
the effective date of such termination and the Company shall have no further
obligations under this Agreement.
Section 3.02    At-Will Employment. Nothing in this Agreement shall be construed
as altering the at-will employment arrangement or as guaranteeing employment for
any period of time.



--------------------------------------------------------------------------------



Section 3.03    Withholding, etc. The Company shall make such deductions,
withholdings and other payments from all sums payable to Associate pursuant to
this Agreement that are required by law or as Associate requests for taxes and
other charges.
Section 3.04    Arbitration. If any dispute between the parties arises out of
this agreement, such dispute shall be finally resolved by binding arbitration
conducted in Spokane, Washington in accordance with the commercial rules of the
American Arbitration Association then in effect. Any such arbitration shall be
conducted before a single arbitrator. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.
Section 3.05    Assignment. This Agreement shall inure to the benefit of and
shall be binding upon the successors and the assigns of the Company. This
Agreement is personal and specific to Associate and may not be assigned by the
Associate.
Section 3.06    Severability. If any provision of the Agreement shall be found
invalid by any court of competent jurisdiction, such findings shall not affect
the validity of the other provisions hereof and the invalid provisions shall be
deemed to have been severed herefrom.
Section 3.07    Applicable Law. This Agreement is entered into and executed in
the State of Washington and shall be governed by the laws of such State without
regard to principles of conflicts of laws.
Section 3.08    Counterparts. This Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
Section 3.09    Attorneys’ Fees. In the event any party hereto commences
arbitration or legal action to enforce this Agreement, the prevailing party
shall be entitled to reimbursement of its reasonable attorneys’ fees, costs and
expenses incurred in such action.
Section 3.10    Non-Integration. This Agreement shall be in addition to, and
does not supercede or limit, any other agreements between the parties hereto.
Section 3.11    Confidentiality. The terms and conditions of this Agreement and
the fact of its existence shall be kept strictly confidential by the Associate.
Any breach by the Associate of this Section 3.11 shall result in a forfeiture of
any rights provided hereunder and shall be grounds for disciplinary action in
accordance with the Company’s usual policies.



--------------------------------------------------------------------------------



Section 3.12    Other Benefits. Nothing set forth in this Agreement shall
operate to negate, diminish or replace any other benefit to which an Associate
may otherwise be entitled in accordance with any Company benefit plan.
IN WITNESS WHEREOF, the parties hereto have executed this Associate Retention
Agreement as of the date set forth on the first page hereof.


RED LION HOTELS CORPORATION






By:    __________________________


Name:________________________


Its:___________________________






GEORGE SCHWEITZER




______________________________
Signature

